Citation Nr: 0427138	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease and lumbar 
scoliosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, and from December 1946 to July 1953.    
This case comes before the Board of Veterans' Appeals (Board) 
from a 2001 decision issued by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  He testified at an RO 
hearing held in October 2002.  The RO hearing transcript is 
of record. 

On September 25, 2003, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.  

This case is again before the Board following further 
development consistent with its 2003 remand order.   


FINDINGS OF FACT

1.  Medical evidence indicates that there is no etiological 
relationship between the back disorders, which include 
multilevel degenerative disc disease and lumbar scoliosis 
(diagnosed some half-century after service), and active 
service, including service-connected left foot injury.  

2.  Nonservice-connected scoliosis has produced uneven stress 
distribution in the lumbar discs and has resulted in disc 
degeneration, which is the cause of degenerative disc disease 
and lumbar back pain.  


CONCLUSION OF LAW

The veteran's lumbar back disorders were not incurred in, or 
aggravated by, active service.  Nor are they proximately due 
to, or the consequence of, a service-connected disorder, 
injury, or disease.  Nor can they be presumed to have been 
incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In March 2001, the RO 
sent the veteran letters discussing the enactment of VCAA, 
VA's VCAA duties, veteran's and VA's respective 
responsibilities in claim development, what evidence is 
required to establish service connection, and what evidence 
still is needed, and asked the veteran to tell the RO about 
any additional relevant evidence for which he wanted VA's 
help in obtaining, or provide the evidence himself.  In 
December 2003, the RO sent the veteran a follow-up letter 
telling the veteran what development it had undertaken thus 
far, describing what specific evidence has been received, 
and, again, what evidence is needed to establish entitlement 
to service connection.  The veteran was sent a third letter 
in February 2994, which specifically asked the veteran to 
provide any evidence or information that he may have 
pertaining to the back disability claim.  This letter again 
set forth the veteran's and VA's respective claim development 
responsibilities.  Further, through the Statement of the Case 
and Supplemental SOC (SSOC), the veteran had ample notice of 
what evidence and information are needed to establish 
entitlement to service connection and what evidence was 
received and considered in evaluating the claim.  

The Board notes that VCAA notification apparently was 
achieved with more than one letter.  Moreover, only the March 
2001 letter, which, alone, arguably is not a complete VCAA 
letter, was sent before the AOJ decision from which this 
appeal arises (in September 2001).  At most, these are 
technical defects that posed no prejudice to the veteran, as 
he had ample opportunity during the appeal period to provide 
relevant evidence.  The statute requires complying notice, 
and he was given such notice, albeit not in a single, pre-AOJ 
decision letter.  In 2003, the Board reviewed this case and 
remanded it for further development, providing the veteran 
additional opportunity to submit relevant evidence.  

It also is noted that the Pelegrini Court explicitly stated 
in its June 24, 2004 decision that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision, "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein to mean 
that the intent and purpose of the law are to provide a valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case, but that a case-by-case 
evaluation may be necessary in certain cases.  The Board has 
conducted such an evaluation and has determined that adequate 
notice was provided here.  Further, neither the veteran nor 
his representative has argued that there exist other relevant 
records not associated with the claims folder due to some 
VCAA notice defect. 

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
private and VA medical records, VA compensation and pension 
(C&P) examination reports, lay statements, and RO hearing 
testimony as documented in a transcript, and associated them 
with the claims folder.  The veteran was given appropriate 
C&P examinations, and an opportunity to personally testify in 
connection with this appeal.  Nothing in the record indicates 
that the veteran identified any relevant records for which he 
wanted VA's assistance in obtaining that are not presently 
included in the record.  It is noted that no new evidence was 
submitted after the issuance of the June 2004 SSOC.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Applicable Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred therein.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis or 
degenerative changes, when the disability in question is 
manifested to a compensable degree (ten percent) within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2003).  

Further, service connection is permissible under 38 C.F.R. 
§ 3.310(a) (2003), where evidence shows that a disability is 
proximately due to, or the result of, service-connected 
disability (secondary service connection).  Secondary service 
connection essentially means that a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

III.  Evidence and Analysis

The Board has reviewed all the information and evidence of 
record, which consists of the veteran's contentions and 
statements as provided in numerous written statements, 
layperson statements, copies of "ship logs," recent 
photographs of the veteran's feet, and service, VA, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  Accordingly, the Board will 
summarize relevant evidence and information of record where 
appropriate. 

As a preliminary matter, the Board notes that service 
connection is in effect for a left great toe dislocation and 
second metatarsal joint fracture injury.  A noncompensable 
(zero) percent disability evaluation has been in effect as of 
September 14, 2000.  See July 2001 rating decision.  The 
veteran maintains that his lumbar back degenerative joint 
disease is the result of the service-connected left foot 
injury (secondary service connection theory).  Nonetheless, 
the Board reviews the entire record to determine whether 
service connection is permissible for the claimed back 
disorder based on any pertinent theory, and not restricted 
only to secondary service connection.  


   
First, the veteran's service medical records document one 
instance, in August 1949, of a complaint of severe backache 
that reportedly had lasted several days.  This apparently 
occurred while the veteran was aboard the USS LCS (Landing 
Craft Support)-32, the home port of which was Vicksburg, 
Mississippi.  Neither etiology nor diagnosis was determined.  
There is no record of treatment for this complaint; the 
medical record indicates that the veteran was to return to 
duty.

The service medical records also indicate that, in June 1944, 
the veteran fell from a pier, striking his left great toe and 
foot against a stone dock.  He dislocated the interphalangeal 
joint in the left big toe and fractured the left second 
metatarsal bone.  He had open reduction surgery about two 
weeks thereafter.  About three weeks later, he reportedly was 
walking well.  X-rays taken at this time reportedly showed 
"normal relationship" in the left great toe, and the 
veteran was released to active duty.

The veteran also had numerous medical examinations in 
service.  The record includes an initial induction 
examination report dated in January 1943, a January 1946 
discharge medical examination report, two January 1947 
entrance examination reports, a December 1950 examination 
report, and June and July 1953 discharge examination reports.  
The veteran apparently sought to re-enlist, as the record 
includes a June 1954 statement from the veteran that he is in 
sound health and a December 1954 record documenting normal 
examination findings.  None of these reports documents a 
spine or other musculoskeletal abnormality or any complaints 
related to the back.  It is noted, however, that in a 
December 1954 report of medical history (apparently 
associated with Reserves enlistment), that the veteran 
reported prior "back trouble, Vicksburg, Miss, overseas," 
apparently referring to the report in August 1949, as 
discussed in the preceding paragraph.  Subsequent medical 
examination reports and reports of medical history, dated in 
1963, apparently completed for Reserves enlistment purposes, 
indicate no abnormality or complaint about the back.  It is 
noted that an October 1963 examination report specifically 
states, "Fx [fracture] left foot 1944.  No complication or 
Seq[uelae]."                   



The Board acknowledges the veteran's numerous written 
statements concerning his left foot injury in service, in 
which he explained his belief that his back disability is due 
to active service.  He also testified to this effect at an RO 
hearing; he also stated that he was given a "spinal" in 
service, in conjunction with the left foot surgery.  To the 
extent that these statements might have been proffered to 
show continuity of symptomatology or medical causation, 
without more, these statements are not competent evidence of 
a diagnosis or a nexus between any of the claimed symptoms or 
disorders and service or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

The record also includes numerous layperson statements, most 
of which are dated in late 2001 (some are not dated).  Most 
of the authors apparently are the veteran's friends and 
neighbors; at least one reportedly had served in the military 
with the veteran; veteran's wife also submitted a statement.  
These statements essentially are "character references," as 
a significant portion of these statements concerns the 
veteran's integrity and honesty, and his involvement in 
church and community activities.  The authors also attest to 
their personal knowledge of the veteran's long-standing back 
and/or foot problems, which purportedly are due to active 
service.  The statements apparently are based upon an 
accounting of in-service injury as told by the veteran.  It 
also is noted that no author specifically states that he or 
she personally witnessed the veteran sustain any injury in 
service.  As none of the authors is shown to be medical 
professionals qualified to opine on medical causation or 
etiology, these statements are not dispositive in this case.  

Also of record are copies of "ship logs," purportedly dated 
between June and July 1944, which contain a reference to 
visit to a "sick bay" in mid-June 1944.  While the "ship 
log" itself does not specify as to what ailment led to the 
sick bay visit, it likely refers to the left foot injury, as 
there is no service medical record dated in or around June 
1944 documenting an injury or illness other than the foot 
injury.  

The Board also acknowledges the allegation that, as the 
veteran reportedly had participated in an air raid, he should 
be considered to have had combat service.  See ship log and 
representative's statement.  (It is noted that the service 
personnel records do not show that combat-specific service 
awards were received.)  In general, evidence of combat 
service makes proving an occurrence of some injury or 
incident in service easier where there is no official record 
of such occurrence or aggravation of a condition in service.  
See 38 U.S.C.A. § 1154(b) (West 2002) (a combat veteran's 
assertions of an event during combat are to be rebuttably 
presumed if consistent with the time, place and circumstances 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service).  

Here, service medical records clearly indicate that the 
veteran did have a left foot injury in service, and service 
connection is in effect therefor.  As there is no dispute as 
to whether there was a relevant incident in service (that is, 
a left foot injury, which purportedly is the reason for the 
now-claimed back problem), whether or not the veteran should 
be deemed a combat veteran is not a key, dispositive issue 
with respect to this claim.  The Board also has acknowledged, 
as discussed above, that back pain was reported once in 
service, although no diagnosis was rendered due to unknown 
etiology - such evidence will be duly considered in 
evaluating the current claim (see below).  Even if the 
veteran were to be deemed a combat veteran, proof of a nexus 
between service and the disability claimed still is needed.  
See Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996) (38 
U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is in fact 
service-connected).  

Also submitted along with some of the veteran's statements 
were various attachments, including a popular magazine 
article on back disabilities and copies of what appear to be 
excerpts from medical encyclopedias concerning foot fractures 
and back pain.  While they may be generally informative, they 
do not constitute competent medical evidence here, as the 
Board cannot base its decision on such generally available 
information where the record contains medical evidence 
specific to the veteran, in the form of reports of qualified 
medical professionals issued after examination of the veteran 
and his medical history (discussed below).    
               
Also of record are private physicians' medical records, which 
include 2001 private facility bone scan reports documenting 
advanced degenerative changes, degenerative disc disease, and 
dextroscoliosis in the lumbar spine.  A private physician's 
December 2000 report provides that the veteran reported pain 
in the buttock and hip area, which reportedly became worse 
after a fall, as well as long-standing lumbar spine problems.  
The doctor reviewed the veteran's X-rays and stated that the 
veteran has degenerative changes in the hip and narrowing of 
hip space and joint space, which is causing some pain in the 
left groin area.  X-rays of the lumbar spine indicate 
advanced degenerative joint disease at multiple levels, and 
possibly, an old compression fracture.  Also noted was 
degenerative scoliosis.  The doctor specifically declined to 
opine on the etiology of the back problem, and whether there 
is any connection between the reported toe injury and lumbar 
spine problem, recommending that the veteran see a spine 
specialist.       

The claims folder also includes VA medical center (VAMC) 
treatment records dated in January 2001, which document the 
veteran's complaints of right hip pain and an impression of 
right hip degenerative joint disease.  The veteran reportedly 
inquired about a possible relationship between the in-service 
foot injury and back and hip problems.  He was referred to 
specialists for an evaluation on this matter (apparently 
referring to the C&P examination subsequently conducted in 
July 2001, discussed below).

The July 2001 VA C&P orthopedic examination report includes a 
discussion of the veteran's accounting of the in-service 
injury.  The veteran reportedly struck his left foot against 
a sea wall and sustained a fracture and laceration injury, 
which was later sutured.  Two weeks later, he had foot 
surgery.  About a month thereafter, he reportedly fell, 
injuring his back, and was hospitalized for about two weeks.  
Since then, the veteran reports, he has had intermittent back 
pain.  He also suffered a fall in December 2000, which 
reportedly exacerbated low back pain.  The physical 
examination resulted in no evidence of motor weakness or 
sensory loss in the foot, and no left great toe deformity or 
tenderness.  Gait was normal gait and the range of motion of 
the back was deemed normal for the veteran's age.  X-rays of 
the lumbar spine indicated mild right lumbar scoliosis with 
large osteophytes on the concave side of the curve, narrowing 
of all lumbar discs with large osteophytes, and vacuum disc 
phenomenon at L5-S1.  The left foot X-ray showed 
heterotrophic ossification adjacent to the base of the 
proximal phalanx, likely to be the site of the old injury.  
The fracture had healed in good position and alignment with 
no significant arthritic changes.  The impressions noted were 
severe degenerative disc disease, lumbar spine; probable 
spinal stenosis; and status post open fracture, left great 
toe.  The examiner specifically commented that there is no 
relationship between the lumbar spine problem and left great 
toe injury.             

Finally, the records include a December 2003 C&P orthopedic 
examination report, prepared after a review of the veteran's 
medical history as documented in the claims folder.  It 
provides a history of service-related foot injury previously 
reported in July 2001, but also notes that the veteran 
ambulates with a cane (left side) due to right total hip 
arthroplasty and right total knee arthroplasty.  The veteran 
further reported that, other than wearing out his left shoes 
earlier than right shoes and inability to run during younger 
years, he has no left foot problem.  He reportedly has had 
intermittent low back pain since service.  His left foot does 
not interfere with activities.  

The C&P examiner noted that the veteran stands one-quarter 
inch higher on the right hemipelvis due to hip and/or knee 
arthroplasty.  He also has a slight decrease in length in the 
left lower leg due to a mild left knee varus deformity.  
There is no lower leg motor or sensory deficit, nor 
significant deformity in the left foot, other than a small 
accumulation of hypertrophic bone on the medial aspect of the 
base distal phalanx of the left great toe, as shown by X-
rays.  The second metatarsal fracture healed well and is no 
longer visible.  Lumbar spine X-rays show a mild L4 to S1 
curve and a right T1 to L3 curve.  There is narrowing of the 
disc and osteophyte formation throughout the lumbar spine. 

The examiner diagnosed the veteran with status post 
laceration, left great toe; status post healed fracture, left 
second metatarsal; and multilevel degenerative disc disease, 
lumbar spine.  He stated that the veteran has right and left 
scoliotic curve in the lower thoracic and lumbar spine, which 
produces uneven stress distribution in the lumbar discs and 
results in degeneration.  This is likely the cause of the 
veteran's degenerative disc disease and pain.   

The evidence, in sum, indicates that the veteran now has 
multilevel degenerative disc disease in the spine and hips 
and lumbar scoliosis.  He likely has spinal stenosis.  The 
scoliosis has produced uneven stress distribution in the 
lumbar discs and has resulted in degeneration, which resulted 
in the veteran's degenerative disc disease and lumbar back 
pain.  His service-connected left foot fracture injury healed 
well and is not symptomatic.  There likely is no causal 
relationship between the back problem and service-connected 
left foot injury.  

Moreover, while the veteran recently reported that he 
suffered a fall in service and was hospitalized within a few 
months after the June 1944 left foot injury (see July 2001 
C&P examination report) and that he had been given a 
"spinal" around this time (see RO hearing transcript), the 
only service medical evidence of a back problem is back pain 
reported in August 1949, some five years after the foot 
injury.  The August 1949 record does not disclose a 
diagnosis, as the etiology was determined as unknown.  No 
fall or other accident related to the back is noted in the 
service medical records.  Furthermore, it is noted that, even 
an examination report dated in 1963 discloses nothing about 
back problems, which the veteran now states has existed since 
service.  Further, even in October 1963, about two decades 
after the foot surgery and well over a decade after the 
single reported incidence of back pain in service, it was 
noted that there are no complications or sequelae resulting 
from the foot injury.  In addition, while the lack of 
evidence of continuity of complaints or medical treatment 
over time in and of itself is not dispositive on a service 
connection issue, the lack of such evidence related to the 
back dated within an almost five-decade period after 
discharge, and recent medical evidence attributing the back 
pain to degenerative changes and uneven stress distribution 
in the spine due to scoliosis, would suggest that the back 
pain reported in 1949 likely was an isolated incident - there 
is no medical evidence that the pain reported in 1949 was the 
initial symptom of some disease or disorder, the cause of 
which was then unknown, but is currently diagnosed as 
degenerative disc disease and/or scoliosis.  

In conclusion, with no medical evidence of a direct causal 
relationship between the claimed low back problems and active 
service or of a secondary causal relationship between the in-
service left foot injury and the back problems, the Board 
must conclude that the preponderance of the evidence is 
against the claim.  Moreover, even with in-service evidence 
of a single report of back pain in service, presumptive 
service connection for degenerative changes in the spine is 
not possible here, as the earliest documented evidence of 
such changes is dated some one-half century after active 
service.  Accordingly, the benefit-of-reasonable doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).  


ORDER

Service connection for a lumbar spine disability, to include 
degenerative disc disease and lumbar scoliosis, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



